DETAILED ACTION

Allowable Subject Matter
Claims 1-7, 10-17 and 20-30 are allowed.

The following are details of the closest prior arts of record found:
Luo et al. (US Patent Publication 2011/0128909) discloses a system wherein a scheduler may schedule UEs for downlink and/or uplink transmissions and may provide allocations of resources for scheduled UEs and discloses the base station may send an assignment of M sub carriers to a UE and the first set of subcarriers includes one subcarrier out of every S subcarriers among the M subcarriers where M is greater than S and S is greater than one and discloses the DMRS may be transmitted on a subset of M subcarriers assigned to a UE for transmission and discloses the techniques described may provide various advantages and may enable reduction of overhead for reference signals such as the DMRS, SRS, etc., wherein transmitting the DMRS in one symbol period per slot may not be sufficiently dense in time to support reliable channel estimation at higher Doppler frequencies due to UE mobility and in such high mobility scenario, the DMRS may be transmitted more frequently in time such as two symbol periods of each slot and discloses the DMRS is transmitted in one symbol period in each slot and this design provides good channel estimation performance for a stationary or low mobility UE and it may be desirable to transmit the DMRS in more symbol periods of each slot in order to obtain good channel estimation performance for high mobility.
Bendlin et al. (US Patent Publication 2018/0110041) discloses a system wherein discloses for highly dynamic flexible duplex systems, where downlink and uplink are no longer frequency division duplexed FDD in separate bands or time divisions duplexed TDD in separate sub-frames, it may be beneficial to use symmetric DMRS patterns in either duplex direction to allow for sophisticated possibly network assisted, interference cancellation and mitigation schemes and discloses dynamic DMRS patterns that change from subframe to subframe according to pre-specified rules.
Nammi et al. (US Patent Publication 2016/0143055) discloses a system wherein one or more criteria may comprise the Doppler metric or speed of the one or more user equipment and comprise comparing the Doppler metric or speed of the one or more user equipment to a first threshold value and determining the first transmission periodicity of the first cell specific reference signals CSI-RS antenna port group and the second transmission periodicity of the second CSI-RS antenna port group based at least in part on the comparison and the Doppler metric or speed of the one or more user equipment may be below the first threshold value and the method may further comprise setting the value of the second transmission periodicity of the second CSI-RS antenna port group to a higher value than the first transmission periodicity of the first CSI-RS antenna group such that the CSI-RS corresponding to the second CSI-RS antenna port group are transmitted less frequently than the CSI-RS corresponding to the first CSI-RS antenna port group and discloses UE uses the channel estimation of the first CSI-RS antenna port group in a time period such as a subframe, TTI, time slot, symbols, group of symbols, etc. and the transmission periodicity of the first CSI-RS antenna port group is set to 2 TTI and the transmission periodicity of the second CSI-RS antenna port group is set to 4 TTI by the network node transmitting CSI-RS and this implies that the transmission periodicity of the second CSI-RS antenna port group pilots is reduced by 50% and Fig. 6 shows that group 2 has fewer allocations than group 1.


The following is an examiner’s statement of reasons for allowance: 
The reasons for allowance are clear on the record.  And after a thorough search and further examination, Claims 1-7, 10-17 and 20-30 are found to be allowable because the closest prior art found of Luo et al. (US Patent Publication 2011/0128909) and Bendlin et al. (US Patent Publication 2018/0110041) and Nammi et al. (US Patent Publication 2016/0143055) fails to disclose, teach or suggest either alone or render obvious in a combined teachings of the prior art, the uniquely distinct features of “for downlink RS transmissions, … allocating at least a portion of the first set of resources to at least a half-symbol located in a guard period of the subframe, and for uplink RS transmissions, … allocating at least a portion of the first set of resources to at least a half-symbol located in a common burst region of the subframe;"  in the specific order, structure and combination of limitations recited, inter alia, by independent claim 1 and independent claim 21 and fails to disclose, teach or suggest either alone or render obvious in a combined teachings of the prior art, the uniquely distinct features of "for downlink RS transmissions, at least a portion of the first set of resources are allocated to at least a half-symbol located in a guard period of the subframe, for uplink RS transmissions, at least a portion of the first set of resources are allocated to at least a half-symbol located in a common burst region of the subframe" in the specific order, structure and combination of limitations recited, inter alia, by the independent claim 11 and independent claim 26 of the claimed invention.  
The dependent claims are found to be allowable based on their dependency on the allowed independent claims and for the same reasons as indicated above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y MAPA whose telephone number is (571)270-5540. The examiner can normally be reached Monday thru Thursday: 10 AM - 8 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272 - 7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL Y MAPA/Primary Examiner, Art Unit 2645